EXHIBIT 10.20

 

GROUP DISABILITY INCOME REINSURANCE AGREEMENT

 

Between

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

Milwaukee, Wisconsin

 

and

 

STANDARD INSURANCE COMPANY

Portland, Oregon



--------------------------------------------------------------------------------

This Reinsurance Agreement (“Agreement”) between The Northwestern Mutual Life
Insurance Company, Milwaukee, Wisconsin (“Northwestern Mutual”) and Standard
Insurance Company, Portland, Oregon (“Reinsurer”) is effective as of January 1,
2005. Unless stated otherwise, the term “days” means calendar days.

 

The parties agree as follows:

 

1. Policies Reinsured

 

1.1 Effective as of the date specified above and except as otherwise provided
for in this Agreement, this Agreement applies to all in-force and future
policies of group long term disability insurance and group short term disability
insurance issued by Northwestern Mutual and administered by Reinsurer as a
third-party administrator, and to subsequent increases and decreases in risk
under those policies.

 

2. Automatic Reinsurance

 

2.1 Northwestern Mutual agrees to cede and the Reinsurer agrees to accept, on an
automatic basis, Reinsurer’s Risk Share, as defined in Exhibit A, of
Northwestern Mutual’s risk on the policies reinsured under this Agreement.

 

2.2 Northwestern Mutual may elect to decrease the Reinsurer’s Risk Share
automatically ceded to Reinsurer as follows:

 

2.2.1 On or before November 1 of each calendar year, Northwestern Mutual may
elect by written notice to Reinsurer to decrease the Reinsurer’s Risk Share to
be applied to all policies that initially become effective in the following
calendar year and each subsequent year; provided, however, that after each such
reduction, the revised Reinsurer’s Risk Share shall not be less than the
Reinsurer’s Risk Share immediately prior to the reduction less twenty (20)
percentage points (for example, if the Reinsurer’s Risk Share was 50%,
Northwestern Mutual could reduce the Reinsurer’s Risk Share to 30%).

 

1



--------------------------------------------------------------------------------

2.2.2 If the Reinsurer’s Risk Share is reduced, the Reinsurance Premium
Percentage shall be reduced proportionally.

 

2.2.3 Nothing in this section shall be construed as requiring a decrease in the
Reinsurer’s Risk Share or otherwise restrict Reinsurer’s or Northwestern
Mutual’s right to terminate this Agreement as provided elsewhere in this
Agreement.

 

2.3 If Northwestern Mutual gives notice to terminate the Administration
Agreement, then (a) Northwester Mutual shall not have the right to make
subsequent reductions under Section 2.2, and (b) Reinsurer has the option,
within 30 calendar days after it receives Northwestern Mutual’s termination
notice, to retroactively increase its Risk Share to a level not to exceed the
largest Risk Share in place for new issues during the prior six month period.
This Section 2.3 shall not apply if Reinsurer gives notice to terminate the
Administration Agreement.

 

3. Liability of Reinsurer

 

3.1 The reinsurance provided under this Agreement is indemnity reinsurance. No
right or legal relation whatsoever is created between Reinsurer and the insured
members, owner, or any beneficiary of any insurance policy or contract of
Northwestern Mutual.

 

3.2 The liability of Reinsurer shall begin and end simultaneously with that of
Northwestern Mutual except as otherwise expressly provided for in this
Agreement. The reinsurance will remain in force as long as the underlying policy
remains in force except as otherwise expressly provided for in this Agreement.
Reinsurer shall not reinsure any claims initially incurred after Northwestern
Mutual assumes the administration of new claims.

 

3.3 Reinsurer agrees to pay to Northwestern Mutual the Reinsurer’s Risk Share,
as set forth in Exhibit A, of all benefits paid under the policies reinsured
under this Agreement including, but not limited to, claims, experience rated
refunds, or other similar payments (but not including dividends) made pursuant
to the group policies reinsured under this Agreement.

 

2



--------------------------------------------------------------------------------

3.4 Reinsurer agrees to establish statutory reserves for Reinsurer’s Risk Share.
Such statutory reserves will be calculated on the same basis and use the same
assumptions as Northwestern Mutual uses for the same policies. Northwestern
Mutual agrees that it will not change the basis or assumptions used for
calculating statutory reserves without first discussing any such change with
Reinsurer.

 

3.5 If this Agreement is terminated for new business, Reinsurer shall remain
liable for its share of Incurred Claims (as defined in Section 8.2.1) unless
those risks are recaptured by Northwestern Mutual as provided elsewhere in this
Agreement.

 

3.6 If Northwestern Mutual recaptures risk ceded under this Agreement, the
Reinsurer’s liability with respect to the recaptured policies is set forth in
Section 8 of this Agreement.

 

4. Administration of Product

 

4.1 The parties acknowledge that Northwestern Mutual has contracted with
Reinsurer, under a separate administration agreement (“Administration
Agreement”), to administer certain group disability products that may be
reinsured under this Agreement. The parties agree that administration of the
products is governed by the Administration Agreement and that the reinsurance of
the products is governed by this Agreement. When appropriate, interpretation of
this Agreement should take into account the provisions of the Administration
Agreement. For example, although this Agreement may reserve certain rights to
Northwestern Mutual, Northwestern Mutual may have delegated the administrative
tasks to the Reinsurer through the Administration Agreement.

 

3



--------------------------------------------------------------------------------

4.2 The parties agree that, subject to the provisions of the Administration
Agreement, Northwestern Mutual has sole authority to use another third-party
administrator or assume any or all of the product administration functions.

 

5. Reinstatements

 

5.1 Northwestern Mutual shall have sole authority to reinstate policies
reinsured under this Agreement according to its usual reinstatement practices
and procedures. When a policy reinsured under this Agreement is reinstated,
reinsurance under this Agreement is reinstated concurrently at the Reinsurer’s
Risk Share and Reinsurance Premium Percentage that would have applied if the
policy had not lapsed.. Northwestern Mutual will pay all reinsurance premiums in
arrears for that period for which Northwestern Mutual receives premiums in
arrears under the reinsured policy.

 

6. Premiums and Allowances

 

6.1 Definitions.

 

6.1.1 Monthly Paid Premium. Monthly Paid Premium is the total of all premium
actually received, including amounts paid in advance, payable in accordance with
the terms of the various insured group products reinsured pursuant to this
Agreement.

 

6.1.2 Monthly Earned Premium. Monthly Earned Premium is Monthly Paid Premium
adjusted for amounts due and unpaid and amounts paid in advance, payable in
accordance with the terms of the various insured group products reinsured
pursuant to this Agreement.

 

6.1.3 Expense Premium. Expense Premium is the sum of the items specified in and
determined by the attached Exhibit B.

 

6.1.4 Net Premium. Net Premium is the difference between Monthly Earned Premium
and Expense Premium.

 

4



--------------------------------------------------------------------------------

6.1.5 Reinsurer’s Risk Share. Reinsurer’s Risk Share is set forth in Exhibit A.

 

6.1.6 Reinsurance Premium Percentage. Reinsurance Premium Percentage is set
forth in Exhibit A.

 

6.1.7 Reinsurance Premium. Reinsurance Premium for a policy shall equal Net
Premium multiplied by the Reinsurance Premium Percentage which is in effect at
that time for that policy.

 

6.1.8 Retail Premium. Retail Premium is the rate, per unit of coverage, paid by
the policyowner. When applicable, Retail Premium also includes any service fees,
whether billed per unit of coverage, per covered individual, per type of
coverage, or otherwise.

 

6.2 The parties acknowledge that, pursuant to the current Administration
Agreement, both Northwestern Mutual and Reinsurer have input regarding the
Retail Premium and Expense Premium. Reinsurer, however, acknowledges that
Northwestern Mutual has the ultimate authority (subject to any contrary
provision in any then-current Administration Agreement between Northwestern
Mutual and Reinsurer) to establish and, from time to time, to adjust the Retail
Premium and Expense Premium.

 

6.3 Payment of Reinsurance Premium. The Reinsurance Premium shall be paid by
Northwestern Mutual or its designee to Reinsurer for each policy reinsured
pursuant to the terms of this Agreement. The amount of Reinsurance Premium
required to be paid under this Agreement shall be determined on a monthly basis
and paid by Northwestern Mutual or its designee on or before the 15th day of the
month following the month of such determination.

 

7. Conversion to Individual Policies.

 

7.1 In the event an individual insured member exercises the right, if any, under
the terms of the group disability policy to convert the coverage to an
individual disability

 

5



--------------------------------------------------------------------------------

income policy issued by Northwestern Mutual, the entire risk of the individual
disability policy shall be assumed by Northwestern Mutual and shall not be
subject to reinsurance under this Agreement. Among other matters, Exhibit B sets
forth the allocation of fees attributable to these conversion rights.

 

8. Recapture

 

8.1 Recapture Due to Change in Reinsurer’s Risk Share

 

8.1.1 Northwestern Mutual may elect to recapture a portion of the reinsurance
risk associated with any Block of Policies in which each policy is at least five
(5) years old as of the beginning of any calendar year. The recapture shall
include the entire risk ceded to Reinsurer (subject to the maximum recapture
amount stated below) under the polices recaptured (including any claims incurred
after the recapture date), but shall not include claims incurred prior to the
recapture date (those claims shall remain reinsured at their then-existing
Reinsurer’s Risk Share). “Block of Policies” shall mean all policies with an
effective date in a given calendar year. The maximum recapture amount shall be
the difference between the Reinsurer’s Risk Share currently effective for such
Block of Policies and the Reinsurer’s Risk Share to be applied to all new
policies to be reinsured under this Agreement. Section 8.3 shall control the
transfer of reserves associated with the recaptured policies.

 

8.1.2 In the event Northwestern Mutual does not recapture all eligible Blocks of
Policies, the Block of Policies with the earliest effective dates shall be
recaptured first in the maximum amount permitted. The election to recapture
shall be given in writing to Reinsurer on or before November 1st of each
calendar year.

 

8.1.3 If Northwestern Mutual recaptures under this Section 8.1 (and does not
cancel the recapture as provided for in Section 8.3), the effective date of
recapture shall be January 1st in the calendar year immediately following the
year in which the notice of recapture is given.

 

6



--------------------------------------------------------------------------------

8.2 Recapture if Administration Agreement is Terminated.

 

8.2.1 In the event Northwestern Mutual and Reinsurer terminate the
Administration Agreement, the parties acknowledge that, under the terms of the
Administration Agreement, Standard will remain the administrator for claims for
which a claimant’s incurred date of disability occurs on or before the effective
date of the termination of the Administration Agreement (“Incurred Claims”).
However, Northwestern Mutual will assume administration for Incurred Claims that
are recaptured under this Section 8 of this Agreement. The parties acknowledge
that all other policy administration will transfer to Northwestern Mutual within
six months of the effective date of the Administration Agreement’s termination.

 

8.2.2 As of the effective date of the Administration Agreement’s termination,
Northwestern Mutual shall recapture the entire reinsurance risk ceded to
Reinsurer under this Agreement, except for Incurred Claims.

 

8.2.3 Northwestern Mutual, at its option and at any time following notice to
terminate of the Administration Agreement, may give notice to recapture Incurred
Claims. Unless the parties agree otherwise, the effective date of the recapture
of such Incurred Claims shall be the later of (a) the effective date of the
termination of the Administration Agreement or (b) 270 days following notice by
Northwestern Mutual that it is recapturing Incurred Claims. Section 8.3 shall
control the transfer of reserves associated with the recaptured policies. Prior
to electing recapture under this Section 8.2.3, Northwestern Mutual will engage
in discussions with Reinsurer regarding alternatives to recapturing Incurred
Claims to determine if the administration of those claims can be accomplished to
Northwestern Mutual’s satisfaction. Notwithstanding the prior sentence, the
decision regarding whether to recapture under this

 

7



--------------------------------------------------------------------------------

Section 8.2.3 shall be made by Northwestern Mutual in its sole discretion. The
parties acknowledge and agree, consistent with the Administration Agreement,
that the transfer of administration, including Incurred Claim administration,
may be gradual, and that Standard may remain the administrator for some or part
of the business for up to 6 months following the effective date of the
termination of the Administration Agreement.

 

8.3 Process for Determining the Recapture Discount.

 

In all recapture situations under this Agreement, the following process shall
apply:

 

8.3.1 Reinsurer, within 15 business days of the notice of recapture, shall
calculate and communicate to Northwestern Mutual the amount of the statutory
reserves for the policies and, if applicable, Incurred Claims as of the last day
of the month preceding the month in which Northwestern Mutual provided the
recapture notice. Upon request, Reinsurer shall provide to Northwestern Mutual
details regarding its calculation so that Northwestern Mutual can independently
verify the accuracy of the calculation. The parties agree that, until all
payments are made under this Section 8.3, Reinsurer shall maintain the Security
Trust Account described elsewhere in the Agreement for those policies and/or
Incurred Claims to be recaptured.

 

8.3.2 As soon as reasonably possible after the amount described in Section 8.3.1
is agreed upon, Northwestern Mutual shall provide Reinsurer with its calculation
of the Recapture Discount. The “Recapture Discount” is the actuarial appraisal,
using appropriate Actuarial Standards of Practice, as of the date used to
establish the statutory reserves under Section 8.3.1, of the value expected to
emerge from the recaptured policies (and, if applicable, recaptured Incurred
Claims) based on projections of expected future earnings discounted to present
value at appropriate risk-adjusted rates of return. Reinsurer agrees to provide
Northwestern Mutual with all data and information Northwestern Mutual deems
necessary to

 

8



--------------------------------------------------------------------------------

calculate the Recapture Discount, and Northwestern Mutual, at its expense, may
retain an independent consultant to assist with the calculation. Northwestern
Mutual agrees to share the details of its calculation of the Recapture Discount
with Reinsurer. Reinsurer may agree to the proposed Recapture Discount or
negotiate further. If the parties cannot agree on a final Recapture Discount
within 15 calendar days of the date Northwestern Mutual provided the proposed
Recapture Discount, Reinsurer and Northwestern Mutual shall jointly hire (each
paying 50% of the fees) an independent consultant who shall provide its
calculation of the Recapture Discount within 45 calendar days of the date
Northwestern Mutual provided the proposed Recapture Discount. If the jointly
retained firm’s Recapture Discount is within 5% of Northwestern Mutual’s
proposed Recapture Discount, then the two Recapture Discounts shall be averaged
to establish the final Recapture Discount. If the jointly retained firm’s
Recapture Discount is not within 5% of Northwestern Mutual’s proposed Recapture
Discount, then, within 15 business days of the date the jointly retained firm’s
Recapture Discount is announced, Northwestern Mutual can elect to (a) cancel the
recapture, or (b) commence an arbitration under Section 17 to determine the
Recapture Discount. If the Recapture Discount is established by arbitration,
then Northwestern Mutual may elect, within 15 business days of the arbitrator’s
final decision, to either proceed with the recapture using the Recapture
Discount determined by the arbitration panel or cancel the recapture. If the
establishment of the Recapture Discount is arbitrated and Northwestern Mutual
elects to cancel the recapture, then Northwestern Mutual agrees to pay
Reinsurer’s reasonable costs and fees (not including overhead expenses and
compensation of Reinsurer’s officers and employees) incurred in connection with
obtaining the jointly retained independent appraisal and with arbitrating the
issue.

 

8.3.3 If the Recapture Discount is established and Northwestern Mutual elects to
complete the recapture, then, within 15 business days following the date the

 

9



--------------------------------------------------------------------------------

Recapture Discount is established (or, if later, on the effective date of
recapture), Reinsurer shall pay to Northwestern Mutual the following: the amount
calculated under Section 8.3.1 less the Recapture Discount (the “Transfer
Amount”). Unless agreed otherwise, all payments between the parties will be made
in cash. Without limitation, the parties acknowledge that Northwestern Mutual
can use the assets in the Security Trust Account to satisfy, in full or in part,
Reinsurer’s obligation. After the effective date of recapture, Reinsurer shall
have no further liability on the portion of the risk recaptured.

 

8.3.4 Within 15 business days following the payment described in Section 8.3.3,
Reinsurer and Northwestern Mutual shall determine the statutory reserves as of
the effective date of recapture (“Actual Statutory Reserves”) and make a
reconciling payment as follows: (a) if the Actual Statutory Reserves are greater
than the statutory reserves calculated under Section 8.3.1, Reinsurer shall pay
to Northwestern Mutual the difference between the two amounts multiplied by the
Transfer Amount divided by the amount calculated under Section 8.3.1, or (b) if
the Actual Statutory Reserves are less than the statutory reserves calculated
under Section 8.3.1, Northwestern Mutual shall pay to the Reinsurer the
difference between the two amounts multiplied the Transfer Amount divided by the
amount calculated under Section 8.3.1.

 

8.4 Reinsurer and Northwestern Mutual agree that alternate recapture
arrangements may be negotiated at any time.

 

9. Currency

 

9.1 All amounts reinsured under this Agreement and all payments by Northwestern
Mutual and Reinsurer shall be in United States dollars.

 

 

10



--------------------------------------------------------------------------------

10. Administration and Expenses

 

10.1 Reinsurer shall administer this Agreement. Reinsurer shall provide monthly
accounting reports, including, but not limited to, Paid Premiums, Earned
Premiums, Expense Premiums, Net Premiums, and benefits payable. Reinsurer shall
also provide monthly summaries of business in force, benefits currently paid,
and active and disabled life reserves. Reinsurer agrees that Northwestern
Mutual, at its option, may assume administration of this Agreement in the
future.

 

11. Claims Standards and Reimbursement

 

11.1 Reinsurer agrees to pay to Northwestern Mutual the Reinsurer’s Risk Share,
as set forth in Exhibit A, of all benefits paid under the contracts reinsured
under this Agreement as defined in Section 3.3.

 

11.2 Reinsurer will contribute its Reinsurer’s Risk Share of any interest
payments included in benefits paid on policies reinsured under this Agreement.

 

11.3 Claim proofs accepted by Northwestern Mutual will be deemed accepted by and
binding upon Reinsurer. In administering claims on policies reinsured under this
Agreement, Northwestern Mutual shall employ its customary practices and
procedures. Reinsurer will abide by all claim payments and settlements of
Northwestern Mutual.

 

11.4 Northwestern Mutual shall not be required to notify Reinsurer of its
intention to contest a claim or assert defenses to a claim under a policy
reinsured under this Agreement. However, Reinsurer shall pay its share of the
costs of any such contest or defense as directed by Northwestern Mutual,
including its share of any costs of a rescission action.

 

11.5 In the event of adjustment by Northwestern Mutual to the amount of any
claim due to misstatements in the application, reinsurance under this Agreement
will be

 

11



--------------------------------------------------------------------------------

reinstituted as of the original policy date based on the correct information,
and reinsurance premiums shall be adjusted retroactively with the retail premium
to reflect the correct information. Northwestern Mutual and Reinsurer will then
participate in the adjusted claim amount, each in the same share as it would
hold absent the misstatement.

 

11.6 Northwestern Mutual will have full authority to settle disputes, including
single-sum settlements involving cancellation of the policy.

 

11.7 In the event of rescission of any policy, or coverage under a policy,
reinsured under this Agreement, Northwestern Mutual shall recover from Reinsurer
all Reinsurance Premium paid on the policy rescinded.

 

11.8 Reinsurer shall pay its share of extraordinary expenses incurred in
connection with the administration or settlement of claims but not including
overhead expenses and compensation of Northwestern Mutual’s salaried employees.

 

12. Error and Oversight

 

12.1 If through error, oversight, or misunderstanding either Reinsurer or
Northwestern Mutual fails to comply with the terms of this Agreement and if,
upon discovery of the error, oversight, or misunderstanding by either
Northwestern Mutual or Reinsurer, the other party is immediately notified, each
will be restored to the position it would have occupied had no such error,
oversight, or misunderstanding occurred. In the event that a party cannot as a
practical matter be restored to the position it would have occupied but for the
error, oversight, or misunderstanding, Northwestern Mutual and Reinsurer will
endeavor in good faith, utilizing best efforts, to fashion a resolution to the
situation created by the error, oversight, or misunderstanding that is fair and
reasonable and most closely approximates the original intent of the parties as
evidenced by this Agreement.

 

 

12



--------------------------------------------------------------------------------

13. Offset

 

13.1 Any amount which either Northwestern Mutual or Reinsurer is obligated to
pay the other under this Agreement or the Administration Agreement may be paid
net of any amount then due and unpaid by the other under this Agreement or the
Administration Agreement.

 

14. Inspection of Records

 

14.1 At any reasonable time during normal business hours and upon prior written
notice, Reinsurer may inspect at its own expense, at Northwestern Mutual’s Home
Office or Administration Office, as appropriate, all records of applications and
claim administration decisions for policies reinsured hereunder, and any records
pertaining to reinsurance under this Agreement. Reinsurer shall provide an
opportunity for a representative from Northwestern Mutual’s Home Office to be
present for any inspection of its Administration Office.

 

14.2 At any reasonable time during normal business hours and upon prior written
notice, Northwestern Mutual may inspect, at its own expense, at the Home Office
of the Reinsurer, any and all records pertaining to reinsurance under this
Agreement.

 

14.3 The parties agree that the other party can conduct a reinsurance audit in
conjunction with any audit performed under the Administration Agreement.

 

15. Insolvency of Northwestern Mutual

 

15.1 In the event of the insolvency of Northwestern Mutual, the reinsurance
under this Agreement will be payable by Reinsurer directly to Northwestern
Mutual or its liquidator, receiver or statutory successor, on the basis of the
liability of Northwestern Mutual under the policy or policies reinsured, without
diminution because of the insolvency of Northwestern Mutual. It is agreed,
however, that the liquidator, receiver or statutory successor of the insolvent
Northwestern Mutual shall give written notice to the Reinsurer of the pendency
of a

 

13



--------------------------------------------------------------------------------

claim against the insolvent Northwestern Mutual on a policy reinsured hereunder
within a reasonable time after such claim is filed in the insolvency proceedings
and that during the pendency of such claim Reinsurer may investigate such claim
and interpose, in the proceeding where such claim is to be adjudicated, any
defense which it may deem available to Northwestern Mutual or its liquidator,
receiver or statutory successor. The expense thus incurred by Reinsurer shall be
chargeable, subject to court approval, against the insolvent Northwestern Mutual
as part of the expense of liquidation or receivership to the extent that benefit
accrues to the insolvent Northwestern Mutual as a result of the defense
undertaken by the Reinsurer.

 

16. Changes in Circumstances of Reinsurer and Trust Account

 

16.1 Northwestern Mutual and Reinsurer agrees to the provisions set forth in
Exhibit C, Changes in Circumstances of Reinsurer.

 

16.2 In view of the importance of financially sound reinsurers to the financial
security of Northwestern Mutual’s policyowners, Reinsurer agrees to the
following:

 

16.2.2 To secure the payment by the Reinsurer of the Reinsurer’s obligations
under this Agreement for the benefit of the Northwestern Mutual, on October 21,
2002, Reinsurer, Northwestern Mutual, and The Bank of New York (the “Trustee”)
executed a security trust agreement (the “Security Trust Agreement”) that
qualifies under New York State Insurance Department Regulation 114 (“Security
Trust Account”). Northwestern Mutual is and shall be named as the sole
beneficiary of the Security Trust Account. Reinsurer has made the initial
required deposit into the Security Trust Account and has properly funded the
Security Trust Account as of the effective date of this Agreement.

 

16.2.3 Reinsurer agrees to fund and maintain the Security Trust Account by
ensuring that the Security Trust Account contains assets having a fair market
value (to be determined in good faith by the Reinsurer) in an amount not less
than the Reinsurer’s statutory

 

14



--------------------------------------------------------------------------------

reserves plus other amounts Reinsurer determines it owes to Northwestern Mutual
under this Agreement (taking into account any right of offset amounts owed to
Reinsurer under this Agreement) (“Required Balance”). The term “statutory
reserves” shall mean the amount determined under Section 3.4 as Reinsurer’s
statutory reserves liability for its obligations under this Agreement.
Beneficiary has the right, from time to time, to audit Reinsurer’s calculation
of the Required Balance.

 

16.2.4 At the discretion of Reinsurer, and unless Reinsurer and Northwestern
Mutual agree otherwise in the future, the assets held in the Security Trust
Account shall be held in the form of (i) cash, (ii) certificates of deposit
(issued by a United States (or any state thereof) bank and payable in United
States legal tender) and (iii) investments of the types specified in paragraphs
(1), (2) and (10) of subsection (a) of Section 1404 of the New York Insurance
Law, as the same may be amended from time to time, provided that such
investments meet the additional requirements of Authorized Investments (as used
herein, as defined in the Security Trust Agreement) set forth in Schedule B of
the Security Trust Agreement. Reinsurer agrees to maintain, on a quarterly
basis, assets having a fair market value not less than an amount equal to 100%
of the Required Balance; provided, however, that at such time as such Required
Balance is less than $10 million the parties agree that they will reconsider
whether they wish to continue the existence of a Security Trust Account. As long
as a Security Trust Account exists in accordance with the Security Trust
Agreement, Reinsurer shall calculate the Required Balance and the fair market
value of the assets held in the Security Trust Account and confirm that each
asset in the Security Trust Account remains an Authorized Investment as of the
last day of each calendar quarter and report the amount of the Required Balance,
the fair market value of the assets held in the Security Trust Account, and
whether any assets are no longer Authorized Investments to Northwestern Mutual
and the Trustee within ten (10) Business Days after the end

 

15



--------------------------------------------------------------------------------

of such quarter. In connection with such calculation, (a) if the fair market
value of assets in the Security Trust Account exceeds 102% of the Required
Balance, upon the request of Reinsurer, Northwestern Mutual shall direct the
Trustee, within 10 Business Days, to withdraw and transfer to Reinsurer assets
in the Security Trust Account that represent a fair market value that exceeds
102% of the Required Balance; or (b) if the fair market value of assets in the
Security Trust Account is less than 100% of the Required Balance, Reinsurer
shall deposit additional cash or permitted assets into the Security Trust
Account within thirty (30) calendar days after such calculation so that the
Security Trust Account is funded at 100% of the Required Balance. In the event
that any asset in the Security Trust Account no longer qualifies as an
Authorized Investment, the Reinsurer shall, within thirty (30) calendar days
after notice thereof, deposit an Authorized Investment in substitution for such
non-qualifying asset and withdraw the non-qualifying asset. The form and
duration of assets to be held in the Security Trust Account shall be appropriate
in light of the liabilities associated with the Reinsured Policies. Prior to
delivering any assets for deposit in the Security Trust Account, Reinsurer shall
execute assignments or endorsements in blank of all of Reinsurer’s right, title
and interest in such assets (according to procedures set forth in the Security
Trust Agreement), so that Northwestern Mutual, or the Trustee upon the
Northwestern Mutual’s direction, may whenever necessary negotiate title to any
such assets without consent or signature from Reinsurer or any other entity.

 

16.2.5 Northwestern Mutual may withdraw assets from the Security Trust Account
in accordance with the procedures set forth in the Security Trust Agreement at
any time or from time to time, notwithstanding any other provisions of this
Agreement, and such assets may be used and/or applied by Northwestern Mutual, or
any statutory successor of Northwestern Mutual, including without limitation,
any liquidator, rehabilitator, receiver or conservator of Northwestern Mutual,
without diminution because of insolvency on the part of Northwestern

 

16



--------------------------------------------------------------------------------

Mutual or Reinsurer, only for one or more of the following purposes: (i) to
reimburse Northwestern Mutual for the Reinsurer’s Risk Share of premiums
returned to the owners of policies reinsured under this Agreement on account of
cancellations of such policies; (ii) to reimburse Northwestern Mutual for the
Reinsurer’s Risk Share of surrenders and benefits or losses paid by Northwestern
Mutual pursuant to the provisions of the policies reinsured under this
Agreement; (iii) to fund an account with Northwestern Mutual in an amount at
least equal to the deduction, for reinsurance ceded, from Northwestern Mutual’s
liabilities for policies ceded under this Agreement (such account shall include,
but not be limited to, amounts for policy reserves, reserves for claims and
losses incurred (including losses incurred but not reported), loss adjustment
expenses, and unearned premiums); and (iv) to pay any other amounts Northwestern
Mutual claims are due under this Agreement. Any amounts withdrawn by
Northwestern Mutual in excess of the actual amounts required for items (i)
through (iii) in the immediately preceding sentence, and in the case of item
(iv) in the immediately preceding sentence any amounts that are subsequently
determined not to be due, shall be returned with interest (which shall accrue at
the end of each calendar quarter on a simple interest basis at the prime rate of
The Bank of New York) to the Security Trust Account as soon as possible but not
later than ten (10) Business Days after discovery of the excess or undue
amounts. Any such excess and undue amounts shall be held in constructive trust
for the benefit of Northwestern Mutual during the period they are held by
Northwestern Mutual before they are returned to the Security Trust Account. Any
amounts withdrawn and held by Northwestern Mutual pursuant to item (iii) shall
accrue simple interest payable to the Reinsurer at the prime rate of The Bank of
New York, unless an arbitration panel or court of competent jurisdiction awards
a higher interest rate, in which case such higher rate shall be payable. Such
interest shall be payable not later than ten (10) Business Days after the end of
each calendar quarter ending after the amounts are withdrawn and held.
Notwithstanding

 

17



--------------------------------------------------------------------------------

anything to the contrary in this Agreement, in the event of a dispute arising
under this section, an arbitration panel or court of competent jurisdiction may
also award attorney’s fees, arbitration costs and other reasonable expenses.

 

16.2.6 Reinsurer and Northwestern Mutual agree that the assets in the Security
Trust Account may be withdrawn by Reinsurer in accordance with the procedures
set forth in the Security Trust Agreement provided that either: (i) Reinsurer
shall, at the time of any such withdrawal and transfer, replace the withdrawn
assets with other assets that constitute an applicable Authorized Investment of
the Security Trust Account, having a fair market value at least equal to the
fair market value of the assets so withdrawn, such that the fair market value of
the assets in the Security Trust Account is at all times at least equal to 100%
of the Required Balance or (ii) after such withdrawal and transfer, where there
is no substitution, the fair market value of the assets remaining in the
Security Trust Account is not less than 102% of the Required Balance.

 

16.2.7 All settlements of account under the Security Trust Agreement between
Northwestern Mutual and the Reinsurer shall be made in cash or cash equivalents.

 

16.2.8 Northwestern Mutual, upon 30 calendar days notice, may immediately
recapture all risk ceded under this Agreement (including Incurred Claims) if
Reinsurer fails to fund the Security Trust Account in an amount at least equal
to 100% of the Required Balance as required in this Section 16. Section 8.3
shall control the transfer of reserves associated with the recaptured risk, and
Reinsurer shall maintain the Security Trust Account until the statutory reserves
are paid to Northwestern Mutual under Section 8.3. Notwithstanding the above,
Northwestern Mutual may not recapture under this section if Reinsurer properly
funds the trust during the 30 day notice period.

 

 

18



--------------------------------------------------------------------------------

17. Arbitration

 

17.1 If Reinsurer and Northwestern Mutual cannot mutually resolve a dispute that
arises out of or relates to this Agreement, the dispute shall be decided through
arbitration as specified in the Arbitration Rules attached as Exhibit D. The
arbitrators shall base their decision on the terms and conditions of this
Agreement and, as necessary, on the customs and practices of the insurance and
reinsurance industry rather than solely on a strict interpretation of applicable
law.

 

17.2 The parties agree that the threshold question of whether an issue is
arbitrable shall be decided by the arbitrators, not a court, and that said
question shall also be subject to the final and binding arbitration provisions
of this Agreement.

 

17.3 The parties agree that any issue arbitrable under this Agreement may be, at
the sole election of Northwestern Mutual, consolidated with disputes under the
Administration Agreement and handled exclusively under the dispute resolution
provisions of the Administration Agreement.

 

17.4 The decision of the arbitrators shall be final and binding on Northwestern
Mutual and Reinsurer. There shall be no appeal from the arbitrators’ decision,
except that any party to the arbitration may petition a court having
jurisdiction over the parties and the subject matter to reduce the arbitrator’s
decision to judgment.

 

17.5 The parties intend this article to be enforceable in accordance with the
Federal Arbitration Act (9 U.S.C. §§ 1 et seq.), including any amendments to
that Act which are subsequently adopted. In the event that any party to a
dispute under this Agreement refuses to submit to arbitration as required by
this section, the other parties to the dispute may request the United States
Federal District Court for the Eastern District of Wisconsin to compel
arbitration in

 

19



--------------------------------------------------------------------------------

accordance with the Federal Arbitration Act. Northwestern Mutual and Reinsurer
consent to the jurisdiction of such court to enforce this section and to confirm
and enforce the performance of any award of the arbitrators under this
Agreement.

 

17.6 Notwithstanding anything to the contrary in this Agreement, Reinsurer may
not require arbitration of a dispute under this Agreement if Northwestern Mutual
has been made the subject of delinquency proceedings under Chapter 645 of the
Wisconsin Statutes.

 

18. Choice of Law

 

18.1 Except as otherwise expressly provided, this Agreement shall be construed
in accordance with and shall be governed by the laws of the State of Oregon,
without giving effect to the choice-of-law principles of such state.

 

19. Assignment and Transfer

 

19.1 Except for assignments or transfers to Northwestern Mutual’s affiliates (as
defined under Wisconsin law), this Agreement may not be assigned or transferred
by Northwestern Mutual without the prior written consent of Reinsurer.

 

19.2 This Agreement, any rights or duties under this Agreement, or any
reinsurance under this Agreement may not be sold, assigned, or transferred in
any manner by Reinsurer without the prior written consent of Northwestern
Mutual. Included among the transfers prohibited by this provision are bulk
transfers of the reinsurance hereunder without Northwestern Mutual’s prior
consent, but this provision shall not be interpreted to prohibit retrocessions
made in the ordinary course of business by Reinsurer (including, with
informational notice to Northwestern Mutual, the occasional retrocession of
stable claims), it being understood that such retrocessions are governed by the
provisions of Exhibit C.

 

 

20



--------------------------------------------------------------------------------

20. Commercial Advantage Prohibited

 

20.1 Reinsurer shall not publish (whether orally or in writing) or otherwise use
its reinsurance relationships with Northwestern Mutual in connection with its
direct insurance operations for commercial advantage.

 

21. Entire Agreement

 

21.1 This Agreement, along with any then-effective Administration Agreement
between Northwestern Mutual and Reinsurer, constitutes the entire agreement
between Northwestern Mutual and Reinsurer with respect to the business which is
the subject of this Agreement, and there are no other understandings between the
parties with respect to the business reinsured under this Agreement. This
Agreement replaces and supersedes the previous Reinsurance Treaty dated August
27, 1987 in its entirely.

 

22. Severability

 

22.1 If any provision of this Agreement is found by a court of competent
jurisdiction to violate any applicable federal or state statute or regulation,
such provision shall be deemed void and unenforceable, the parties to abide,
however, by the remainder of this Agreement in accordance with its terms.

 

23. Execution, Duration, Amendment, and Termination of Agreement

 

23.1 This Reinsurance Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall together constitute one and
the same instrument. The parties have negotiated this Agreement and agree that
it should not be construed against either party as the drafter of this
Agreement.

 

23.2 This Agreement shall be of unlimited duration. It may be amended at any
time upon written agreement, in the form of an amendment or addendum, signed by

 

21



--------------------------------------------------------------------------------

Northwestern Mutual and Reinsurer. In addition to the termination and recapture
situations specified elsewhere in this Agreement, this Agreement may be
terminated by either party, for purposes of new business only, upon three years
prior written notice to the other party. In any case of termination, however,
the Reinsurer shall continue to accept reinsurance during the notice period, and
shall remain liable on all existing reinsurance effected under this Agreement,
in accordance with this Agreement, until such existing reinsurance ceases. The
parties may mutually agree to terminate this Agreement at any time.

 

24. Confidentiality.

 

24.1 Northwestern Mutual (the use of the term “Northwestern Mutual” in this
Section 24 includes Northwestern Mutual and its affiliates, as defined under the
Wisconsin insurance laws, and Northwestern Mutual’s agents and agency
specialists) and Reinsurer acknowledge that this Agreement requires the
transmission, use, and storage of sensitive medical, financial, and other
personal information about proposed, current, and former policyowners, insured
members, applicants, payers, claimants, beneficiaries, employees, agents, and
agency specialists of Northwestern Mutual. Both parties shall conduct business
in a manner that provides the greatest practical security for this information.

 

24.2 Confidential Information is defined as personal information about proposed,
current and former policyowners, insured members, applicants, payers, claimants,
beneficiaries, employees, agents and agency specialists of Northwestern Mutual.
Confidential Information includes, but is not limited to, all medical,
financial, and other personal information (including names) about such persons.

 

24.3 Northwestern Mutual and Reinsurer shall transmit Confidential Information
through confidential transmission devices. Confidential transmission devices
include, when appropriate, protected electronic transmission.

 

22



--------------------------------------------------------------------------------

24.4 For itself, its directors, officers, employees, representatives, agents,
and advisors, Reinsurer shall treat Confidential Information as confidential in
the same way that Reinsurer treats in a confidential manner any information
received in the course of administering its own group disability contracts.
Reinsurer agrees to maintain the confidentiality of Confidential Information by,
among other things, maintaining a secure system for the handling of such
information, and by acting in compliance with all applicable federal and state
laws and regulations. In that regard, and without limitation, Reinsurer agrees
to employ the following practices:

 

24.4.1 With respect to its employees, Reinsurer shall restrict disclosure of
Confidential Information solely to those employees with a need to know;

 

24.4.2 Reinsurer shall advise employees who receive Confidential Information of
the obligation of confidentiality under this Agreement. Northwestern Mutual
agrees that an annual notice (acceptable to Northwestern Mutual) signed by
employees of the Reinsurer regarding confidentiality of Confidential Information
shall be sufficient to satisfy this clause;

 

24.4.3 Except as required by law, Reinsurer shall not disclose Confidential
Information to third parties without the consent of Northwestern Mutual or a
properly executed authorization from the person or his or her authorized
representative (in the event Reinsurer is required by court order or other
legislative, judicial, or administrative process to disclose Customer
Information, Reinsurer agrees to provide Northwestern Mutual with prompt notice
of the order or process prior to disclosure); provided, however, that Reinsurer
need not provide notice to Northwestern Mutual prior to Reinsurer disclosing
Confidential Information pursuant to a subpoena or court order issued to
Northwestern Mutual but handled by Reinsurer on behalf of Northwestern Mutual;

 

23



--------------------------------------------------------------------------------

24.4.4 Reinsurer shall promptly notify Northwestern Mutual upon discovery of any
loss or misplacement of Confidential Information or any breach of the security
of its system, in whatever form.

 

24.4.5 Reinsurer shall use Confidential Information only for the purpose of
conducting and servicing business with Northwestern Mutual. Reinsurer agrees not
to use Confidential Information to market other products or services to the
person to whom the information relates except as provided in this Agreement.

 

24.4.6 Upon termination of this Agreement, Reinsurer shall immediately destroy
or return intact to Northwestern Mutual (whichever Northwestern Mutual requests)
any and all Confidential Information and any and all copies or records of any
Confidential Information in its possession or control. Northwestern Mutual
agrees to allow Reinsurer to retain Confidential Information (i) to the extent
necessary to service existing obligations to Northwestern Mutual or (ii) if
Northwestern Mutual agrees, at that time, that retention is otherwise necessary
for a legitimate business purpose.

 

This Agreement is executed in duplicate by Northwestern Mutual and Reinsurer by
their respective officers duly authorized to do so.

 

THE NORTHWESTERN MUTUAL

LIFE INSURANCE COMPANY

     STANDARD INSURANCE COMPANY By:  

/s/ WILLIAM C. KOENIG

--------------------------------------------------------------------------------

     By:  

/s/ CINDY J. MCPIKE

--------------------------------------------------------------------------------

Title:   Sr. Vice President and Chief Actuary      Title:   Sr. Vice President
and CFO Attest:  

/s/ JAMES FRASHER

--------------------------------------------------------------------------------

     Attest:  

/s/ MICHAEL T. WINSLOW

--------------------------------------------------------------------------------

Title:   Assistant Secretary      Title:   Corporate Secretary Dated:   2/14/05
     Dated:   2/17/05

 

 

 

24



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   Reinsurer’s Risk Share and Reinsurance Premium Percentage Exhibit B
  Items Used to Determine Expense Premium Exhibit C   Changes in Circumstances
of Reinsurer Exhibit D   Arbitration Rules

 

Note: Exhibits A-D above are excluded from this filing. A supplemental copy of
any of the omitted schedules will be furnished to the Commission upon request.